                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                Plaintiff,                        )
                                                  )
vs.                                               )        No.: 4:18CR00975 CDP/JMB
                                                  )
DUSTIN BOONE             ,                        )
                                                  )
                Defendant.                        )

                    STATEMENT REGARDING PRETRIAL MOTIONS

        COMES NOW Defendant, by and through his Attorney, Patrick S. Kilgore,

and states that there are no issues that Defendant wishes to raise by way of pretrial

motion; that counsel has personally discussed this matter with the defendant; and that

the defendant agrees and concurs in the decision not to raise any issues by way of pretrial

motions.


                                                  Respectfully Submitted,



                                                  s/ Patrick S. Kilgore
                                                  By: Patrick S. Kilgore, #44150MO
                                                  1015 Locust, Suite 914
                                                  St. Louis, Missouri 63101
                                                  (314) 621-1800
                                                  (314) 621-4222 - Fax
                                                  ATTORNEY FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Jennifer Winfield, Assistant United States Attorney.

                                                  s/ Patrick S. Kilgore
